
	
		II
		111th CONGRESS
		2d Session
		S. 3412
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Dodd (for himself,
			 Mr. Menendez, Mr. Durbin, Mr.
			 Schumer, Mr. Lautenberg,
			 Mr. Brown of Ohio,
			 Mr. Reed, and Mrs. Gillibrand) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide emergency operating funds for public
		  transportation.
	
	
		1.Short titleThis Act may be cited as the
			 Public Transportation Preservation Act
			 of 2010.
		2.FindingsCongress finds the following:
			(1)The American
			 Public Transportation Association estimates that since January 1, 2009, 84
			 percent of transit systems have raised fares, cut service or are considering
			 one of those actions.
			(2)Many low-income
			 workers, older Americans, and people with disabilities depend on transit
			 service to get to jobs and health care. Reduced service and higher fares can
			 have a devastating effect on their quality of life.
			(3)Millions of
			 Americans use transit every day. Reduced transit service makes it harder for
			 workers to access jobs and puts more cars on the road, worsening already bad
			 traffic congestion in many metropolitan areas.
			3.Emergency
			 operating funds for public transportation
			(a)General
			 authorityThe Secretary of Transportation may make grants to
			 States and designated recipients that receive funding under chapter 53, United
			 States Code, for the operating costs of equipment and facilities for use in
			 public transportation.
			(b)Apportionment
			 of fundsOf the funds made available under this section—
				(1)80 percent shall
			 be apportioned in accordance with section 5336 of title 49, United States
			 Code;
				(2)10 percent shall
			 be apportioned in accordance with section 5340 of title 49, United States Code;
			 and
				(3)10 percent shall
			 be apportioned to other than urbanized areas in accordance with section 5311 of
			 title 49, United States Code.
				(c)Use of
			 funds
				(1)In
			 generalExcept as provided in paragraph (2), the amounts
			 apportioned to a State or urbanized area pursuant to subsection (b) shall be
			 used—
					(A)for operating
			 expenses necessary to—
						(i)restore a
			 reduction in public transportation service and related workforce reductions;
			 or
						(ii)rescind all or a
			 portion of a fare increase;
						if such
			 reduction or increase was due to decreased State or local funding or farebox
			 revenue, that occurred on or after January 1, 2009; and(B)to prevent
			 reductions or increases described in subparagraph (A) through September 30,
			 2011.
					(2)Exception
					(A)In
			 generalIf a recipient submits a certification to the Secretary
			 that the recipient has not had a major reduction in public transportation
			 service, as described in section 5307(d)(1)(I) of title 49, United States Code,
			 or a fare increase as a result of decreased State or local operating funding,
			 and will be able to avoid such reductions or increases through September 30,
			 2011, without the funds made available by this section, a recipient may use the
			 funds to replace, rehabilitate, or repair existing transit capital assets used
			 in public transportation as defined under section 5302(a)(10) of title 49,
			 United States Code.
					(B)Use of
			 remaining fundsA recipient may use any remaining funds made
			 available by this section to replace, rehabilitate, or repair existing transit
			 capital assets used in public transportation as defined under section
			 5302(a)(10) of title 49, United States Code if that recipient has—
						(i)restored a major
			 reduction in public transportation service or rescinded a fare increase;
			 and
						(ii)is
			 able to avoid reductions or increases described in paragraph (1)(B).
						(d)RequirementsApplicable
			 requirements of chapter 53 of title 49, United States Code, shall apply to
			 funding provided under this section. Section 1101(b) of Public Law 109–59 (119
			 Stat. 1156) shall apply to funding provided under this section.
			(e)Government
			 share of costsA grant under this section shall be, at the option
			 of the recipient, up to 100 percent of the net cost of the project.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $2,000,000,000 to remain available for obligation
			 through September 30, 2011.
			(g)Funds
			 availabilityFunds apportioned under this section and obligated
			 on or before September 30, 2011, shall be expended on or before July 1,
			 2012.
			(h)OversightThree-quarters
			 of 1 percent of the funds available under paragraphs (1) and (2) of subsection
			 (b), and one-half of 1 percent of the funds available under paragraph (3) of
			 subsection (b), shall be provided for administrative expenses and program
			 management oversight, and such funds shall be available through September 30,
			 2013.
			
